DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 10/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 08/20/2021. Claims 1-2, 12-13, and 19 were amended. Claims 5-7 and 16-17 were cancelled. Claims 21-25 have been added. Claims 1-4, 8-15, and 18-25 are currently pending and are allowed as indicated below. 

	Response to Arguments
Drawings
Applicant has amended figure 7 by removing the reference characters Examiner noted as not mentioned in the description. Accordingly, the objection to the drawings have been rendered moot and thus, have been withdrawn.

35 USC § 101
Applicant’s arguments, see pages 10-15, filed 10/18/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 101 

35 USC § 103
Applicant’s arguments, see pages 15-19, filed 10/18/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered and are persuasive.  Accordingly, the prior art rejection of Claims 1-20 has been withdrawn. See reasons for allowance below for specific limitations which are not disclosed by prior art. 

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Previously cited art and current prior art alone or in combination fail to disclose every element of the independent claims. Examiner specifically noting the following limitation as not disclosed in available prior art “determining, by the digital assistant, that a location associated with an electronic calendar event that is scheduled for the user account on the meeting date does not correspond to the location preference associated with the user account; temporarily modifying the location preference associated with the user account in the user database to the location associated with the electronic calendar event; calculating for the first meeting request using the modified location preference associated with the user account, a first meeting fit score for a first conference room”.
The following are closest prior art:
Kumhyr (US2005/0071213) teaches automatic reallocation of meeting locations where a user having a reserved room may find another meeting room to use if another user 
Norton (US9721233) teaches determining a conference room assignment fitness score in order to select a “best match” meeting room for a requesting user based on preferences and requirements. However, the reference does not teach the limitations emphasized above.
Breedvelt-Schouten et al. (US 2018/0174112) teaches modifying the location of a meeting based on a set of users’ preferences and calculating a score for the meeting location using users’ preferences. However, the reference does not teach the limitations emphasized above.
Hapse et al. (US9727846) teaches comparing the location associated with a recipient of a meeting request to the location associated with the sender of the meeting request. However, the reference does not teach the limitations emphasized above.
Celedonia et al. (US2018/0123997) teaches analyzing a natural language input (such as an email) to determine a suggested activity (meeting) at a suggested time or date. However, the reference does not teach the limitations emphasized above.
Bates et al. (US6781920) teaches resolving meeting schedule conflicts depending on priority score. However, the reference does not teach the limitations emphasized above.
Non patent literature Wilson (https://www.fastcompany.com/3051464/if-you-cc-this-robot-onto-your-emails-it-will-schedule-meetings-for-you) teaches using a digital assistant Clara to process natural language inputs to schedule meetings. However, the reference does not teach the limitations emphasized above.
Foreign reference WO2017/184468 teaches scheduling a meeting using a variety of factors such as an attendee importance score, locations, and user preferences. However, the reference does not teach the limitations emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628